Fourth Court of Appeals
                               San Antonio, Texas
                                   September 25, 2019

                                  No. 04-19-00531-CV

                         IN THE INTEREST OF D.N.C., a Child

                From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CI00380
                     Honorable Solomon Casseb III, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION. Costs of court for this appeal are taxed against Kristie Guarneros.

      It is so ORDERED on September 25, 2019.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court